DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-8 were rejected in Office Action from 03/14/2022.
	Applicant filed a response, amended claim 1 and cancelled claims 3 and 5. 
	Claims 1-2, 4 and 6-13 are currently pending in the application, of claims 9-13 are withdrawn from consideration.
	Claims 1-2, 4 and 6-9 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (U.S. Patent Application Publication 2011/0287341) and further in view of Cipris (U.S. Patent 4,115,238) and in the alternative, in view of Tomomori et al. (U.S. Patent Application Publication 2014/0050971).
In reference to claim 1-2, 4, Inoue teaches an interconnect (1) for a solid oxide fuel cell (paragraph [0068]) comprising:
a conductive substrate (i.e., ferrite stainless steel – which is known have conductive properties) (paragraph [0002], [0071]); and
a ceramic protective layer provided on both sides of the conductive substrate (paragraph [0096]) comprising a spinel structure oxide (paragraph [0081]) represented by a formula AB2O4 (paragraph [0085]) where A is Ni and B is Co (i.e., NiCo2O4) (paragraph [0089], [0094]) which meets the requirements of the claimed formula 1 and formula 2. Further, Inoue teaches the ceramic protective layer further comprises one of Co3O4 and CoFe2O4 (i.e., spinel oxide is selected from NiCo2O4…Co3O4, and a mixture of two or more thereof) (paragraph [0021]).
Inoue does not explicitly articulate the specifics of a ratio of atomic percentage (at%) of the Co to an atomic percentage (at%) of the Ni in the ceramic protective layer of 3 to 5.
Cipris, directed to electrodes of a metal selected from nickel and cobalt (C2:L44-58), teaches an electrode for use in electrochemical processes having at least about 50 atomic percent of one or more (which includes the range of 50-100 atomic percent) of cobalt and nickel (C2:L44-58). If one selects cobalt with 75 percent and Nickel 25 percent, such results in a ratio of 3 which meets the requirements of the claimed ratio. Cipris teaches the nickel and cobalt impart performance characteristics to the electrode.
Cipris provides the guidance of the presence of metals such as cobalt and nickel in electrodes suitable for use in fuel cells (C1:L43-48) with atomic ratios that overlap the claimed range. Such metals appear to impart performance characteristics to the electrodes. Inoue teaches a ceramic protective layer with cobalt and nickel metals for a fuel cell interconnect. Both Cipris and Inoue are in the same field of endeavor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic protective layer of Inoue and consider adding the atomic ratio cobalt and nickel as suggested by Cipris with an expectation of success of imparting performance characteristics to the ceramic protective layer or the interconnect. 
In the alternative, Tomomori, also directed to an interconnect (i.e., sheet) for a battery (abstract), teaches an interconnect with a surface having a cobalt-nickel atomic ratio of 3 (paragraph [0028]). Tomomori teaches the nickel-cobalt layer provides high battery properties (paragraph [0037]). As such, a skilled artisan could have considered the suggested atomic ratios of Tomomori to modify the ceramic layer of Inoue with a reasonable expectation of success where the ceramic layer provides high properties for the fuel cell.    
It is noted that the prior art differ in the exact same atomic ratio as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the atomic ratio of the prior art overlap the instant claimed atomic ratio and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
In reference to claim 6, Inoue teaches the conductive substrate is a ferritic stainless steel (FSS) (paragraph [0071]).
In reference to claim 7, Inoue teaches the ceramic protective layer having a thickness of 0.1µm to 100µm (paragraph [0025]). It is noted that Inoue differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Inoue overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).    
In reference to claim 8, Inoue teaches the ceramic protective layer as described above in claim 1. The particulars of the specific resistance is not explicitly articulated however, since the composition of the ceramic protective layer of Inoue is substantially identical to the once claimed, such would be expected to have the same properties and characteristics to include the specific resistance. 

Response to Arguments
Applicant arguments filed on 06/14/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Cipris and Tomomori. 

Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723